 In the Matter of H. E. HEYMAN,DOING BUSINESS UNDER THE FIRM NAMEAND STYLE OF DOUBLE DUTY MANUFACTURING COMPANYandUNITEDGARMENT WORKERS OF AMERICA, LOCAL No. 240 (AFL)Case No. 16R-697.Decided October 07, 1943Mr. Emil Corenbleth,of Dallas, Tex., for the Company.Mesdames Irene GreathouseandMarie M. Bailey,of Dallas, Tex.,for the Union.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by United Garment Workers ofAmerica, Local No. 240, (AFL), herein called the Union,allegingthat a question affecting commerce had -arisen concerning the repre-sentation of employees of H. E. Heyman, doing business under thefirm name and style of Double Duty Manufacturing Company, Dallas,Board provided for an appropriate hearing upon due notice beforeBliss Daffan, Trial Examiner. Said hearing was held at Dallas, Texas,on September 20, 1943.The Company and the Union appeared, par-ticipated, and were afforded full opportunity to be heard,to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYH. E. Heyman,doing business as DoubleDutyManufacturingCompany, is engaged in the manufactureof trousers at his Dallas,1The petition and other formal documents are hereby amended to set forth the nameof the Company as above,in accordance with evidence adduced at the hearing.53 N. L.R. B., No. 32.15765901544-vo1.63=12 158DECISIONSOF NATIONALLABOR RELATIONS BOARDTexas,plant.The Company's sales for the 6-month period endingJune 1943, amounted to approximately $60,000 and the value of theraw materials 'obtained from the Quartermaster's Depot at Dallas,used during the same period, amounted to approximately $25,000. TheCompany does not anticipate further contracts with the Army andis now recommencing the manufacture of trousers for privateconcerns.It estimates that it will use raw materials valued at approximately$36,000 annually, all of which will be shipped from points outsidethe State of Texas. Substantially all of -the finished products whichthe Company expects to manufacture will be sold within the State ofTexas.Upon these facts we find that the Company is engaged in com-merce within the meaning of the National Labor Relations Act 2II.THE ORGANIZATION INVOLVEDUnited Garment Workers of America, Local No. 240, is a labororganizationaffiliatedwith the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about August 11, 1943, representatives of the Union assertedtheUnion's claimto represent a majority of the Company's em-ployees and requested the Company to commence collective bargain-ing negotiations with it.Mr. H. E. Heyman indicated his unwilling-nessto recognize the Union as the bargaining representative of theCompany's employees.He confirmed his refusal at the hearing.A statement of the Field Examiner, introduced in evidence atthe hearing, indicates that the Union represents a substantial num-ber of employees in the unit hereinafter found appropriate .3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn substantial accordance with the agreement of the parties wefind that all production and maintenance employees of the Companyat its Dallas, Texas, plant, including those who incidentally performsome cleaning duties and excluding clerical employees, the forelady,2N L. R B v Fainblatt,306 U S. 601;N. L. R B. V Rudile,et al,130 F. (2d) 615(C. C. A 3), cert denied, 317 U. S. 694;N. L. It. B V. Suburban Lumber Co.,121 F. (2d)829 (C. C. A. 3), cert.denied,314 IT S 693.See alsoMatter of Cowell Portland Cement-Company,40N L. R B.652, 697 if.'The FieldExaminerreported that the Union submitted48 designations,of which 20,bearing apparently genuine originalsignatures,correspondwithnames on, theCom-pany's pay rollof August 25, 1943,which contains 56 names. DOUBLEDUTY MANUFACTURING COMPANY159and any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) ' of the Act. .V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of our Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tivesfor the purposes of collective bargaining with H. E. Heyman,doing business under the firm name and style of Double Duty Manu-facturing Company, Dallas, Texas, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Sixteenth Region, acting in this matteras agentfor the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause andwho have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be rep-resented by United Garment Workers of America, Local No. 240,affiliated with the American Federation of Labor, for the purposesof collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.